Order affirmed, with costs, on the ground that the regulation purported to be adopted by the department exceeds the powers conferred by subdivision a of section 885 of the New York City Charter (1938) upon heads of the departments. No opinion. *Page 844 
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, CONWAY and DESMOND, JJ.
FINCH and LEWIS, JJ., dissent upon the ground that the rule promulgated by the Commissioner of Welfare forbidding those employed on full time in the Department of Welfare to engage in outside employment, was a reasonable regulation relating to the internal administration of the Department of Welfare and designed to eliminate a practice which may reasonably be considered to impair efficient conduct of the Department. The Board of Estimate acted also within its authority in providing that none of the moneys appropriated by it should be paid to those engaged in private employment while holding a full time city position.